TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00075-CR




Ronald Lee Delcamp, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
NO. 5409, HONORABLE BEN WOODWARD, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Ronald Lee Delcamp seeks to appeal from a judgment of conviction for sexual
assault.  Sentence was imposed on October 26, 2005.  There was a timely motion for new trial.  The
deadline for perfecting appeal was therefore January 24, 2006.  See Tex. R. App. P. 26.2(a)(2). 
Notice of appeal was filed on January 30, 2006.  No extension of time for filing notice of appeal was
requested.  See Tex. R. App. P. 26.3.  There is no indication that notice of appeal was properly
mailed to the district clerk within the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b). 
Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other
than by dismissing it for want of jurisdiction.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   February 24, 2006
Do Not Publish